LATTIMORE, J.
Appellant was convicted of theft of property of the value of more than $50 in the criminal district court of Harris county, and his punishment fixed by the jury at two year's’ confinement in the penitentiary.
An inspection of the record discloses that there is no statement of facts and no bills of exception, and we have fully considered the matters raised on the motion for a new trial. The indictment appears to sufficiently charge the offense, and no fundamental errors appear in the charge of the court. The matters of complaint o.f the insufficiency of the evidence, as presented in the motion for a new trial, cannot be considered by us, in the absence of the statement of facts.
No reversible error appearing, the judgment of the trial court will be affirmed.

other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes